Winslow, C. J.
It is plain that the judgment was right. It was a question of fact to be decided by the Commission whether the claimant and the deceased were living together within the meaning of the law. Northwestern Iron Co. v. Industrial Comm. 154 Wis. 97, 142 N. W. 271. In the present case there was ample testimony tending strongly to show that there was “an actual separation in the nature of an estrangement” for more than a year and a half prior to the accident. This was sufficient to support the finding that the parties were not living together. Northwestern Iron Co. v. Industrial Comm., supra.
By the Court. — Judgment affirmed.